DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-3, and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101. The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 

As per claim 11, the claim can be seen as SW per se because processor, memory are recited in the preamble.  Applicant is encouraged to claim these constructs in the body of the claim.  

All dependent claims (not mentioned above) are rejected by virtue of base claim. 

 can be seen as signal per se.  [0131] is silent on the definition of computer-readable storage medium.   Applicant is suggested to recite “non-transitory” in the claim.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 10-11, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant Admitted Prior Art (Background, Spec) (hereinafter AAPA).

As per claim 1, AAPA teaches: 

A method for managing a trigger on a terminal device, comprising: 
determining a first trigger that is set by a first application program on the terminal device, wherein the first trigger is set to trigger a first task at a first moment (AAPA, [0004]); 
determining a triggering policy of the first trigger based on an attribute of the first trigger, wherein the triggering policy is normal triggering or delaying triggering (AAPA, [0004]); and 
when the triggering policy of the first trigger is normal triggering, executing the first trigger at the first moment to trigger the first task (The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; when, whenever, if are synonyms in dictionary); or 
when the triggering policy of the first trigger is delaying triggering, delaying the first trigger, so that the first task is triggered at a moment later than the first moment, wherein the attribute of the first trigger is determined based on at least one of characteristic information of historical behavior of a user, characteristic information of the first application program, or characteristic information of the first trigger (The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; when, whenever, if are synonyms in dictionary).

As per claim 4, AAPA teaches: 

The method according to claim 1 (see rejection on claim 1), wherein the delaying the first trigger comprises: 
changing a triggering time of the first trigger from the first moment to a second moment, wherein the second moment is later than the first moment (AAPA, [0004]).

As per claim 10, AAPA teaches: 

The method according to claim 1 (See rejection on claim 1), wherein the first trigger is an alarm, a timer, or a job information (JobInfo) object (AAPA, [0003], [0004]).

As per claim 11, AAPA teaches: 
A terminal device, comprising a processor, a memory storing a computer program, wherein the processor is configured to execute the computer program to: 
determine a first trigger that is set by a first application program on the terminal device, wherein the first trigger is set to trigger a first task at a first moment (see rejection on claim 1); 
determine a triggering policy of the first trigger based on an attribute of the first trigger, wherein the triggering policy is normal triggering or delaying triggering (see rejection on claim 1); and 
when the triggering policy of the first trigger is normal triggering, executing the first trigger at the first moment to trigger the first task (AAPA, [0004]); or 
when the triggering policy of the first trigger is delaying triggering, delaying the first trigger, so that the first task is triggered at a moment later than the first moment, wherein the attribute of the first trigger is determined based on at least one of characteristic information of historical behavior of a user, characteristic information of the first application program, or characteristic information of the first trigger.

As per claim 14, see rejection on claim 4. 

As per claim 20, see rejection on claim 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US20130316716 teaches a trigger selection policy.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE SUN/Primary Examiner, Art Unit 2196